PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of
PERRY, CHARLES HAMPTON
Application No.: 15/975,830
Filed:  May 10, 2018
Title: DUAL-STATOR SWITCHED RELUCTANCE MOTOR AND SWITCHED RELUCTANCE APPARATUS FOR HYBRID VEHICLES



:
:               DECISION ON PETITION
:
:



This is a decision on the petition filed May 03, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief within the time period provided in 37 CFR 41.37(a).  As an appeal brief was not filed within two (2) months of the Notice of Appeal filed March 04, 2020, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on May 05, 2020.  See MPEP 1215.04.  A Notice of Abandonment was mailed on October 14, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $340.00 the submission required by 37 CFR 1.114; (2) the petition fee of $525.00 and (3) a proper statement of unintentional delay. 

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of W. Edward Ramage, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 2834 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


/Dale A. Hall/Paralegal Specialist, OPET